Loring, J.
It appeared from the plaintiff’s evidence that the elevator was from two to two and a half feet from the basement floor when it was started by Newcomb or by Hurley, and that after it started the plaintiff’s intestate said “Wait a minute,” shoved his pail upon the elevator and then attempted to jump on himself. His own witness, and the only one who saw what happened, testified that when he attempted to jump on “ there was not room enough for him to jump on.” The plaintiff’s intestate landed on his stomach, and before Newcomb or Hurley could stop the elevator he was caught between the floor of the elevator and the top of the elevator door.
We are of opinion that as matter of law the plaintiff’s intestate was guilty of negligence, although he was a little less than fifteen years of age.
The entry must be

Exceptions overruled.